DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over ISITMAN et al. (U.S. Publication No. 2017/0349733, hereinafter ISITMAN) in view of ISITMAN et al. (U.S. Publication No. 2017/0145194, hereinafter ISITMAN ‘195) as evidenced of Hydrocarbon Resins entitled, “Rubber Tires and Mechanical Rubber Goods,” by Rolf Midenberg et al. 
Regarding claims 1-6, 13, and 17, ISITMAN teaches a pneumatic tire having a tread comprising vulcanizable rubber composition comprising, based on 100 parts by weight of an elastomer (phr), 100 phr of a diene-based elastomer, from 30 to 65 phr of a fatty acid monoester of formula 1

    PNG
    media_image1.png
    163
    404
    media_image1.png
    Greyscale

than 10 phr of a petroleum-derived oil, from 50 to 130 phr of silica (Abstract; [0005-0014; [0024-0025]; [0029]). The diene-based elastomer includes solution polymerized styrene-butadiene rubber ([0019] and Claim 8). The styrene-butadiene rubber may be functionalized [0022].
The vulcanizable rubber composition may optionally include from about 5 to about 50 phr of carbon black [0035-0036]. The rubber composition can be compounded with other components/additives including processing aids such as oils, resins including tackifying resins and plasticizers, and etc. [0045]. 
However, ISITMAN does not teach from 5 to 50 phr of a hydrocarbon resin having a Tg ranging from -40oC to 20oC and wherein the rubber composition is devoid of traction resins greater than 20oC. 
In the same field of endeavor of rubber composition for a pneumatic tire having a tread, ISITMAN’ 533 teaches a vulcanizable rubber composition comprising, based on 100 parts by weight of elastomer (phr) includes (C) from 5 to 50 phr of a hydrocarbon resin having a Tg ranging from -40oC to 20oC [0006 and 0036]. The resin is selected from the group consisting of coumarone-indene resins, petroleum resins, terpene polymers, styrene and alphamethyl styrene, rosin derived resins and copolymers, and etc. [0037-0043]. In one embodiment, the resin is coumarone-indene resin containing coumarone and indene as the monomer components making up the resin skeleton. Monomer ingredients other than coumarone and indene which may be incorporated into the skeleton are, for example, methyl coumarone, vinyltoluene, dicyclopentadiene, cyclopentadiene, and diolefins (i.e., isoprene and piperlyene [0038].  Suitable coumarone-indene resin is available commercially as Novares® C30 from Rutgers Novares GmbH ([0038]; Tables 1-3 and 5). Novares® C30 has  Tg of -10oC. 
As evidenced by “Rubber Tires and Mechanical Rubber Goods,” hydrocarbon resins are used as processing aids to achieve special properties of the finished goods. 
Given ISITMAN teaches the incorporation of processing aids [0045], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the hydrocarbon resins of ISITMAN ‘195 with the vulcanizable rubber composition of ISITMAN for the benefit of obtaining special properties of the finished goods (e.g., pneumatic tire having a tread). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 7, ISITMAN teaches the monoester of formula 1 is selected from the group consisting of monoesters of ethylene glycol, glycerol, trimethylolpropane, pentaerythritol , erythritol, xyitol, sorbitol, dulcitol, mannitol, and inositol [0013]. 
Regarding claim 8, ISITMAN teaches the R1 is selected from the group consisting of methyl, ethyl, 2-ethylhexyl, isopropyl, and octyl [0012]. 
Regarding claim 9, ISITMAN teaches the R1 is C1 to C8 linear or branched alkyl [0011].
Regarding claim 10, ISITMAN teaches the fatty acid monoester comprises at least one monoester selected from the group consisting of alkyl oleates, alkyl stearates, alkyl linoleastes, and alkyl palmitates [0007].
Regarding claims 11 and 12, ISITMAN teaches the fatty acid monoesters comprises at least 80 percent by weight of an alkyl oleate [0008]. The alkyl oleate is selected from the group consisting of methyl oleate, ethyl oleate, 2-ethylhexyl oleate, isopropyl oleate, and octyl oleate [0009].
Regarding claim 14, ISITMAN teaches the rubber composition comprises from 40 to 50 phr of fatty acid monoester of formula 1 [0014].
Regarding claim 15, ISITMAN teaches the fatty acid monoester comprises at least 80 percent by weight of an oleate monoester [0010].
Regarding claim 18, ISITMAN teaches the vulcanizable rubber composition comprising styrene butadiene in the amount of 50 phr and 50 phr of polybutadiene (C3) (Tables 1 and 2; [0058]). 
Response to Arguments
In view of the claim amendments received 03/22/2022, the Office Action mailed 01/05/2022 has been modified. 
The applicant argues ISITMAN ‘733 and ISITMAN ‘533 do not teach a composition comprising a low Tg resin in order to achieve improved treadwear which is not a property discussed in the cited references. Applicants submit that the claimed combination which requires a low Tg resin obtains an unexpected result that is not supported by the cited references. 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. ISITMAN ‘733 teaches tires to have good wet skid resistance, low rolling resistance, and good wear characteristics [0001-0004]. Furthermore, the examiner has considered the applicant’s examples for a showing of unexpected results but the examples are not commensurate in scope with the claims because the claims are not limited to the specific components and the amount of the components (i.e., solution polymerized styrene-butadiene rubber, fatty acid monoester, hydrocarbon resin, petroleum oil, and silica) in the Table 1 of the present specification. Therefore, it has been held that to overcome a reasonable case of prima facie obviousness given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763